Citation Nr: 0122117	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  93-09 505A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





FINDINGS OF FACT

1.  The veteran retired from active duty in June 1990 after 
more than twenty years of active service.

2.  On August 30, 2001, prior to the promulgation of a 
decision in the appeal, the Board was notified that the 
veteran was withdrawing his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

On August 30, 2001, the Board was notified by the veteran's 
accredited representative that the veteran had submitted a 
letter stating that he wished to withdraw all issues on 
appeal since a total disability rating had recently been 
granted.  The veteran has therefore withdrawn the issue on 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



